                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CONLIN & CO., LLC,                                       CIVIL ACTION
                Plaintiff,

              v.

JOEL TAYLOR, and                                         NO. 19-2451
J. TAYLOR SECURITY, INC., formerly
know as “TAYLOR SECURITY AND
LOCK COMPANY,”
                Defendants.

                                         ORDER

       AND NOW, this 3rd day of February, 2020, upon consideration of defendants’ Motion to

Dismiss for Lack of Personal Jurisdiction and Improper Venue (Document No. 4, filed August 2,

2019), and plaintiff’s Memorandum of Law in Support of Plaintiff’s Opposition to Defendants’

Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, IT IS ORDERED

that defendants’ Motion to Dismiss is DENIED.

       IT IS FURTHER ORDERED that defendants’ Request for Hearing (Document No. 13,

filed January 23, 2020) is DENIED AS MOOT.

                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.
